Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 28, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147981                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 147981
                                                                    COA: 317527
                                                                    Oakland CC: 2012-241894-FH
  DANIEL HORACEK,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 12, 2013
  order of the Court of Appeals is considered. We DIRECT the Oakland County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. In particular, the prosecutor shall address whether, assuming for
  the sake of argument that a Fourth Amendment violation occurred when the police
  officers entered the defendant’s motel room and that his motion to suppress should have
  been granted, the defendant is entitled to withdraw his conditional plea. See
  MCR 6.301(C)(2); People v Reid, 420 Mich 326 (1984). We note that at the motion/plea
  hearing, the prosecutor argued that, even if there was a Fourth Amendment violation, the
  error was harmless beyond a reasonable doubt because there was sufficient untainted
  evidence to go forward with the prosecution of the defendant. The prosecution shall
  address whether its consent to the conditional plea, despite its acknowledgement that any
  error would be harmless, would entitle the defendant to withdraw his plea.

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 28, 2014
           p0324
                                                                               Clerk